Case: 13-12274    Date Filed: 09/10/2014   Page: 1 of 8


                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12274
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:10-cv-00408-MP-CAS



NATASKA HOWARD,

                                                            Petitioner-Appellant,

                                    versus

WARDEN,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 10, 2014)

Before PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-12274     Date Filed: 09/10/2014   Page: 2 of 8


      Nataska Howard, a federal prisoner proceeding pro se, appeals the district

judge’s dismissal of her petition for writ of habeas corpus under 28 U.S.C. § 2241.

We affirm.

                               I. BACKGROUND

      On March 7, 2006, Howard was arrested for her participation in distributing

narcotics. See United States v. Howard, 252 F. App’x 955, 957 (11th Cir. 2007)

(per curiam) (providing the factual background for Howard’s arrest). Following a

jury trial, Howard was convicted of one count of conspiracy to possess with intent

to distribute five or more grams of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), 846, and one count of possession with intent to distribute

five or more grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B). Based on her status as a career offender, Howard received concurrent

30-year sentences on each count under U.S.S.G. § 4B1.

      We affirmed on direct appeal,. Howard, 252 F. App’x at 962. Howard

challenged the use of a prior state conviction as a career-offender predicate crime.

We rejected her argument and concluded, because she had failed to object to

various presentence-investigation-report provisions, Howard had admitted facts

sufficient to show the prior crime was a career-offender-predicate crime of

violence. Id. at 959-61 & n.2. In 2008, Howard filed a habeas petition under 28




                                          2
               Case: 13-12274      Date Filed: 09/10/2014     Page: 3 of 8


U.S.C. § 2255, which the district judge denied. Both the district judge and this

court denied Howard’s requests for a certificate of appealability.

       Howard filed a petition under § 2241 in 2010. Under the Fair Sentencing

Act of 2010 (“FSA”) § 2a, Pub. L. No. 111-220, 124 Stat. 2372,1 she argued she

was actually innocent of her sentences, which were based on pre-FSA disparities

between powder and crack-cocaine sentences. Howard further contended she was

actually innocent of her career-offender status, because several of her prior

convictions did not qualify as career-offender predicate crimes. She asserted her

predicate crimes had been established with improper documents, in violation of

Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005), and Taylor v.

United States, 495 U.S. 575, 110 S. Ct. 2143 (1990). She further argued her 30-

year sentences had been improperly enhanced under 21 U.S.C. § 851, based on a

prior non-felony marijuana conviction. Howard argued she was entitled to § 2241

relief under the 28 U.S.C. § 2255(e) “savings clause,” because (1) she previously

had filed a § 2255 motion; (2) her claims did not rely on newly discovered

evidence or new rules of constitutional law; and (3) therefore, a successive § 2255

motion would be inadequate to test the illegality of her detention.

      The district judge characterized Howard’s § 2241 petition as an attempt to

circumvent the restrictions on successive § 2255 motions. The judge dismissed the
       1
          The FSA reduced the “100–to–1 crack-to-powder ratio to 18–to–1.” Dorsey v. United
States, 132 S. Ct. 2321, 2329 (2012).

                                            3
                Case: 13-12274      Date Filed: 09/10/2014      Page: 4 of 8


petition and concluded (1) the FSA did not apply retroactively; (2) Howard could

not satisfy the § 2255(e) savings clause, because her sentences did not exceed the

statutory maximums for her convictions; and (3) her actual-innocence claim was

misplaced, because she was not charged with, or convicted of, being a career

offender.

       On appeal, Howard argues the district judge erred when he dismissed her

§ 2241 petition. She contends several recent Supreme Court cases established she

was convicted of a nonexistent crime—her career-offender designation. She

further argues barring her from § 2241 relief will violate the Suspension Clause,

U.S. Const. Art. I, § 9. 2

                                   II. DISCUSSION

       We review de novo whether a prisoner may bring a § 2241 petition under the

§ 2255(e) savings clause. Bryant v. Warden, FCC Coleman-Medium, 738 F.3d

1253, 1262 (11th Cir. 2013). When a conviction has become final, a federal

prisoner usually may challenge the legality of her detention only through a § 2255

motion. Id. at 1256. When a prisoner previously has filed a § 2255 motion, she

must apply for and receive permission from this court before filing a successive




       2
        The Suspension Clause provides: “The Privilege of the Writ of Habeas Corpus shall not
be suspended, unless when in Cases of Rebellion or Invasion the public Safety may require it.”
U.S. Const. Art. I, § 9.

                                              4
              Case: 13-12274      Date Filed: 09/10/2014   Page: 5 of 8


§ 2255 motion. See 28 U.S.C. § 2255(h) (cross-referencing id. § 2244); Bryant,

738 F.3d at 1260.

      Section 2241 habeas petitions generally are reserved for challenges to the

execution of a sentence or the nature of confinement, not the validity of the

sentence itself or the fact of confinement. Bryant, 738 F.3d at 1288. Howard,

however, may file a § 2241 petition if she meets her burden of showing that a

§ 2255 motion was “inadequate or ineffective to test the legality of [her]

detention.” 28 U.S.C. § 2255(e). Whether the § 2255(e) savings clause may “open

the portal” to a § 2241 petition is a jurisdictional issue that must be decided before

addressing the merits of a petitioner’s claims. Bryant, 738 F.3d at 1262 (citing

Williams v. Warden, 713 F.3d 1332, 1337-40 (11th Cir. 2013)).

      The restrictions on filing successive § 2255 motions do not render a § 2255

remedy “inadequate or ineffective” for purposes of the § 2255(e) savings clause.

See id. at 1267 (citation and internal quotation marks omitted). To show a prior

§ 2255 motion was inadequate or ineffective to test the legality of her detention, a

petitioner asserting a sentencing-error claim must establish (1) binding circuit

precedent squarely foreclosed the claim during the petitioner’s sentencing, direct

appeal, and first § 2255 proceeding; (2) after the petitioner’s first § 2255

proceeding, a United States Supreme Court decision overturned that circuit

precedent; (3) the rule announced in that Supreme Court decision applies


                                           5
               Case: 13-12274     Date Filed: 09/10/2014    Page: 6 of 8


retroactively on collateral review; and (4) as a result of that new rule, the

petitioner’s sentence exceeds the statutory maximum authorized by Congress. See

id. at 1274, 1281. The savings clause does not reach Guidelines-error sentencing

claims brought by a prisoner whose sentence does not exceed the statutory

maximum. See Bryant, 738 F.3d at 1264 (citing Gilbert v. United States, 640 F.3d

1293, 1295, 1301-03 (11th Cir. 2011) (en banc)).

      The restrictions on filing successive § 2255 motions also do not violate the

Suspension Clause, because they (1) simply transfer from the district court to the

court of appeals a screening function that previously would have been performed

by the district judge; and (2) do not deprive the Supreme Court of jurisdiction to

entertain original habeas petitions. See Felker v. Turpin, 518 U.S. 651, 661-62,

664, 116 S. Ct. 2333, 2339-40 (1996) (addressing successive 28 U.S.C. § 2254

petitions); see also 28 U.S.C. § 2241(a).

      In her § 2241 petition, Howard sought to attack the validity of her sentence,

and not its execution; therefore, § 2255 was the appropriate statute for her claims.

See Bryant, 738 F.3d at 1288. To bring her claims via a § 2241 petition, Howard

was required to show § 2255 was inadequate or ineffective to test the legality of

her detention. See 28 U.S.C. § 2255(e); Bryant, 738 F.3d at 1256, 1262.

      After being convicted of one count of conspiracy to possess with intent to

distribute five or more grams of cocaine base, in violation of 21 U.S.C.


                                            6
                 Case: 13-12274       Date Filed: 09/10/2014        Page: 7 of 8


§§ 841(a)(1), (b)(1)(B), 846, and one count of possession with intent to distribute

five or more grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B), Howard was sentenced to concurrent 30-year imprisonment sentences on

each count. The statutory maximum sentence for a violation of § 841(a)(1),

(b)(1)(B) committed after one has sustained a prior conviction for a felony drug

offense is life imprisonment. 21 U.S.C. § 841(b)(1)(B). Absent a prior felony

drug conviction, the statutory maximum sentence for a § 841(a)(1), (b)(1)(B)

violation is 40 years of imprisonment. Id. The statutory maximum sentences for

violations of § 846, where the object of the conspiracy was a violation of

§ 841(a)(1), (b)(1)(B), are the same. See 21 U.S.C. § 846. Howard’s 30-year

sentences do not exceed her statutory maximums, regardless of whether the district

judge erred when he determined she was a career offender, improperly subjected

her to enhanced sentences for having a prior felony drug conviction, or violated

Shepard. See 21 U.S.C. §§ 841(b)(1)(B), 846. Therefore, the § 2255(e) savings

clause does not apply to her sentence-enhancement or career-offender claims. 3 See


       3
         Howard also asserts this court’s decisions in Spencer v. United States, 727 F.3d 1076
(11th Cir. 2013), vacated pending reh’g en banc, (11th Cir. Mar. 7, 2014), and Zack v. Tucker,
704 F.3d 917 (11th Cir.) (en banc), cert. denied, 134 S. Ct. 156 (2013), support her various
claims. Contrary to Howard’s arguments, our decisions in Spencer and Zack do not support her
claim that she was sentenced above the statutory maximums. See Spencer, 727 F.3d 1076
(addressing, in an initial, timely filed § 2255 motion, a claim that a new, retroactively applicable
Supreme Court decision rendered the petitioner’s career-offender status erroneous, without any
discussion of the applicable statutory maximum sentence); Zack, 704 F.3d 917 (recognizing the
statute of limitations for habeas petitions applies on a claim-by-claim basis, without any
discussion of statutory maximum sentences).

                                                 7
              Case: 13-12274      Date Filed: 09/10/2014   Page: 8 of 8


Bryant, 738 F.3d at 1264 (“We [have] held definitively that the savings clause does

not reach a guidelines-error sentencing claim when the prisoner’s sentence does

not exceed the statutory maximum.” (citing Gilbert, 640 F.3d at 1295)).

      Howard’s claims that she is actually innocent of being a career offender and

was convicted of the “nonexistent offense” of being a career offender also do not

change the result here. See Bryant, 738 F.3d at 1285 (“[O]ne cannot be actually

innocent of a sentencing enhancement.”); Gilbert, 640 F.3d at 1320 (rejecting the

petitioner’s claim that he was actually innocent of being a career offender, because

he was neither charged with, nor convicted of, being a career offender). Howard’s

claim of a purported Suspension Clause violation likewise does not entitle her to

relief, because the claim ultimately rests on the restrictions on filing successive

§ 2255 motions. See Felker, 518 U.S. at 661-62, 664, 116 S. Ct. at 2339-40.

      Even if a claim based on the FSA were cognizable under the § 2255(e)

savings clause, the FSA does not apply to defendants, like Howard, who were

sentenced before its August 3, 2010, enactment. See United States v. Berry, 701

F.3d 374, 377 (11th Cir. 2012) (per curiam) (affirming the denial of a § 3582(c)(2)

motion for a sentence reduction). Accordingly, Howard has not shown the district

judge erred in dismissing her § 2241 petition.

      AFFIRMED.




                                           8